Citation Nr: 0506334	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-32 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, PA, which denied entitlement to the benefits 
sought on appeal.

The appellant testified at a hearing held before the 
undersigned Veterans Law Judge at a hearing held in December 
2004 at the RO.  


FINDINGS OF FACT

1.  The veteran served on active duty from June 1970 to 
December 1971.

2.  The veteran died in November 2002.

3.  The veteran's death certificate lists the cause of death 
as metastatic melanoma..  

4.  The medical evidence of record reflects that it is at 
least as likely as not that the veteran's exposure to 
sunlight in service contributed to his death.





CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, 
service connection for cause of the veteran's death is 
warranted. 38 U.S.C.A. §§ 1110, 1310, 5102, 5103 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312, (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Cause of Death

The appellant, the veteran's widow, essentially contends that 
the veteran died as a result of his service in Vietnam.  She 
has alleged through hearing testimony and written statements 
that the veteran's metastatic melanoma developed as a result 
of the veteran's Vietnam service and cited possible factors 
as causing the cancer, including exposure to Agent Orange as 
well as sun exposure during service.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2004).

Under 38 U.S.C.A. 1154 (West 2002), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service. See Collette 
v. Brown, 82 F.3d 389 (Fed.Cir. 1996).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran served on active duty from June 1970 to December 
1971.  He served in Vietnam and was awarded 2 Purple Hearts.  
He died on November [redacted], 2002.  The death certificate lists the 
cause of death as metastatic melanoma.  No other causes of 
death were listed.  

At the time of his death, the veteran was service connected 
for post traumatic stress disorder (PTSD), residuals of shell 
fragment wound, left elbow, with muscle damage and scar, and 
a scar from a gunshot wound to the left jaw.  

The veteran's service medical records do not show any 
evidence of skin cancer or any sort of cancer in service.  
Lay evidence submitted includes photographs apparently taken 
of the veteran outdoors in Vietnam.  

Post service treatment records show that a skin lesion was 
excised in December 1994, which was diagnosed as basal cell 
carcinoma of the skin.  In January 2002, the veteran had a 
lesion on the right upper back excised and biopsied, and 
pathology results diagnosed malignant melanoma, invasive to 
anatomic level of IV at the level of depth to 4.3 mm.  The 
medical records indicate that the veteran discovered a mole 
on his back that bled in December 2001.  A pathology report 
from February 1, 2002 gave a final diagnosis of metatstatic 
malignant melanoma in two of nine axillary lymph nodes.  
Other records from February 2002 did not show metastasis to 
the organs.  He was treated initially with adjuvant 
interferon, which was stopped in June 2002 due to myocardial 
infarction.  The disease progressed to the point where it had 
metastasized into the liver and pulmonary region by September 
2002.  By October 2002, his care was palliative in nature and 
he died on November [redacted], 2002.  The treatment records did not 
contain any opinion as to the possible etiology of the 
veteran's fatal melanoma.  

A December 2002 letter from R.S., MD, a dermatologist, states 
that the cause of the veteran's death was metastatic 
melanoma.  The examiner noted that it was difficult to 
pinpoint the exact cause of melanoma, but noted that in some 
cases, sun damage and an altered immune system have been 
associated with malignant melanoma.  Dr. R.S. stated that it 
is as likely as not that the veteran's exposure to the sun in 
the military and exposure to dioxins in service is known to 
result in an impaired immune system and can be associated 
with an increased risk for melanoma.  

A March 2003 letter from W.F., M.D., stated that he was the 
oncologist who treated the veteran prior to his death, from 
February 2002 to November [redacted], 2002.  This physician noted the 
veteran's history to date back to approximately October 2001, 
when the veteran noted a pigmented lesion in the upper back 
that bled after scratching.  The physician noted that 
incisional biopsy showed malignant melanoma, Clark Level 4, 
Breslow depth 4.3 mm, for which the veteran underwent 
excision and right axillary resection.  Two of the nine lymph 
nodes were involved with metastatic melanoma.  Dr. W.F. noted 
that while melanoma was not on the list of diseases 
associated with Agent Orange exposure under the Agent Orange 
Act of 1991, evidence suggested that further review of the 
case was indicated.  Specifically it was noted that an 
analysis of the 35th Assault Helicopter Company in December 
1998 clearly showed an increase of skin disorders, with 
melanoma listed as one of the malignancies occurring in a 
member of that company.  Dr. W.F. suggested that it would be 
reasonable to conclude that there is a likely association 
between the veteran's exposure to dioxins in the form of 
Agent Orange and the subsequent development of melanoma.  

A July 2003 VHA opinion noted the history of the veteran 
having served in Vietnam and having died of metastatic 
malignant melanoma.  The opinion noted that the most recent 
general Institute of Medicine (IOM), National Academy of 
Sciences (NAS) report concluded that there was inadequate or 
insufficient evidence to determine whether an association 
exists between exposure to herbicides and development of 
melanoma.  The VHA opinion contains a statement that the 
examiner was unable to state whether it was at least as 
likely as not that malignant melanoma was the result of 
exposure to herbicides used in Vietnam.  This July 2003 VHA 
opinion did not give an opinion regarding a possible link 
between sun exposure and the development of his melanoma.  

In a January 2005 letter, Dr. R.S., the veteran's 
dermatologist stated that the veteran had been his patient 
two years earlier when it was discovered that he had a 
changing lesion of the right chest.  This lesion was excised 
and later found to be malignant melanoma, from which the 
veteran eventually died.  Dr. R.S. noted that that the 
veteran gave a history of extensive sun exposure in Vietnam 
and opined that such exposure could have been a contributing 
factor to the eventual onset of the veteran's melanoma and 
death.  

In a January 2005 letter, Dr. W.F. stated that while it is 
difficult to isolate the cause of development of melanoma, 
numerous epidemiological studies have linked sun exposeure to 
increased incidence of melanoma in the Caucasion population.  
Dr. W.F. noted that the veteran's past history included 
service in Vietnam with associated intense sun exposure while 
in Vietnam.  Dr. W.F. opined that it was reasonable that the 
veteran's history of sun exposure contributed to the 
development of his melanoma.

The appellant testified at a hearing before the Board in 
December 2004.  She testified that the veteran's doctor had 
informed them that a major cause of melanoma is exposure to 
sunlight, and that the melanoma tends to develop about 30 
years after exposure.  She testified that the veteran had 
told this doctor that he was exposed to heavy sunlight in 
Vietnam, that tanned him and bleached his hair.  

The Board may adopt a medical expert opinion where the expert 
has provided reasons and bases for an opinion and has fairly 
considered the material evidence of record that appears to 
support the claimant's position.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995); see also Miller v. West, 11 Vet. App. 
345, 348 (1998) (medical opinion must be supported by 
clinical findings in the record), and Bielby v. Brown, 7 Vet. 
App. 260, 268 (1994) (an independent medical opinion, at a 
minimum, must review a claimant's file as to military service 
and medical conditions while in service; otherwise, the 
opinion is considered uninformed and valueless on the issue 
of causation).  

The VHA opinion in this case is insufficient in that it 
failed to address the question of whether sun exposure may 
have caused or contributed to the veteran's death.   However, 
the Board notes that uncontested medical evidence provided by 
Dr. R.S. in January 2005, who had treated the veteran, stated 
that the veteran's sun exposure could have contributed to the 
veteran's metastatic cancer that led to his death.  This 
evidence supports the notion that the sun exposure 
contributed to the veteran's death.  The Board accepts as 
credible the lay evidence suggesting that the veteran, who 
was shown to have had combat, experienced sun exposure in 
service while serving under combat conditions.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert, the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  

Here, there is competent medical evidence of record 
supporting the appellant's claim that the cause of the 
veteran's death melanoma was the result of his sun exposure 
during service in Vietnam.  There is no competent medical 
evidence that conflicts with this finding.  

Thus, in view of this evidence, and with application of the 
benefit of the doubt rule, the Board concludes that the 
veteran's melanoma was related to service.  Accordingly, 
service connection is granted for cause of the veteran's 
death.

The Board considered the appellant's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the appellant could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA in this claim would 
not be justified.


ORDER

Service connection for cause of the veteran's death is 
granted.





	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


